DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on May 24, 2021 has been entered.   Claims 1-6 and 10 have been amended.  As such, Claims 1-14 and 17-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 18, and 19 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2007/0039704 to Cabell et al. (“Cabell I”), as evidenced by U.S. Patent No. 5,885,516 to Christensen (“Christensen”), in view of U.S. Patent Application Publication No. 2009/0022983 to Cabell et al. (“Cabell II”) and U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”).
With regard to Claims 1, 5, 6, 12, and 13, Cabell I discloses fibrous structures comprising a hydroxyl polymer.  See, e.g., Abstract, entire document.  Cabell I discloses the fibrous structure comprises a first layer of spun fibrous elements, including spun filaments, comprising hydroxyl polymer fibers.  Paragraphs [0030], [0045], [0089], and [0122].  Cabell I See, e.g., Abstract, paragraph [0109], entire document.  Cabell II discloses forming paper layers is well known in accordance with either wet-laid papermaking processes or air-laid papermaking processes.  Paragraphs [0053].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure of Cabell I as a wet laid paper product, since Cabell II demonstrates that such a process is appropriate for use with hydroxyl fibers and wood pulp fibers to form fibrous structures suitable for use in sanitary products, and because it has been held to be within the general skill of a worker in the art to select a known material, such as a wet laid paper instead of a dry laid paper, on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  Cabell I further does not specifically disclose that the fibrous structure is dispersible.  Cabell II teaches that hydroxyl polymer fibers can be combined with solid additives, such as wood pulp fibers, and be used in sanitary tissues that are flushable.  Paragraphs [0052], [0067], [0153], and [0154].  Cabell II further notes that such hydroxyl polymers are biodegradable.  Paragraph [0080].  It See also Applicant’s Specification, page 8, lines 21-24 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).
Cabell I discloses the hydroxyl polymer filaments form an exterior layer.  Paragraph [0122] and Figure 5.  However, Cabell I does not disclose that the filaments are spun directly onto the wet-laid pulp fibers.  Brennan is similarly related to fibrous structures comprising a hydroxyl polymer.  See, e.g., Abstract, paragraph [0044], entire document.   Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091]; see also paragraph [0092].  Brennan shows the plurality of filaments 20 provide an exterior surface layer 18.  Figure 6.  Brennan also teaches that the filaments are deposited via a spun process.  Paragraph [0124].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have spun the filaments disclosed by Cabell I in combination with Cabell II directly onto the wet-laid pulp fiber layer as surface-deposited surface layer in order to simplify manufacturing processes in a single processing line, since Brennan teaches that the filaments 
With regard to Claims 2-4 and 11, Cabell I teaches each of the fibers can have a fiber diameter as high as about 50 microns, but also less than about 8 microns.  Paragraph [0044].  Moreover, Cabell II teaches fiber/filament diameter is about 3 microns to 25 microns.  Paragraph [0094].  With regards to Claims 7-9, Cabell I teaches the hydroxyl polymer can comprise polyvinyl alcohol or polysaccharide, such as cellulose derivatives.  Paragraph [0036].  With regard to Claim 10, Cabell I teaches the hydroxyl polymer can be crosslinked.  Paragraphs [0091] to [0093].  With regard to Claim 14, Cabell II teaches that wood pulp fibers can be selected from hardwood and softwood fibers.  Paragraphs [0065] and [0176].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the wood pulp fibers of Cabell I as southern softwood kraft pulp fibers or northern softwood kraft pulp fibers, since Cabell II demonstrates that such pulp fibers are appropriate for use with hydroxyl fibers to form fibrous structures suitable for use in sanitary products, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claims 18 and 19, Cabell I does not disclose the properties of force variability value or force to drag value.  Nonetheless, it is reasonable to presume that such properties are inherent to Cabell I or, alternatively, Cabell I combined with Cabell II and Brennan.  Support for the presumption is found because the references discloses similarly claimed materials, i.e. a first fibrous layer of spun fibers and a second fibrous layer, similar methods of manufacturing, i.e. utilizing hydroxyl polymers in combination with wood pulp fibers, to make a similar end use product, i.e. sanitary tissue.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Claim 17 is rejected under 35 U.S.C. 103 as obvious over Cabell I, as evidenced by Christensen, in view of Cabell II and Brennan, and further in view of U.S. Patent Application Publication No. 2005/0006043 to Vinson et al. (“Vinson”).
Cabell II teaches that the fibrous structure is dried after wet laying.  Paragraph [0053].  However, Cabell II does not specifically describe the drying methodology.  Vinson is also related to fibrous structures for sanitary products.  See, e.g., Abstract, entire document.  Vinson teaches that through air drying is a common method for drying following a wet laid process.  Paragraph [0115].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to through air dry the wet laid fibrous structure disclosed by the combination of Cabell I with Cabell II in order to suitably dry the product for use as a sanitary product, as shown to be known by Vinson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-19 of copending Application No. 15/478,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,322.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,344.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 15/478,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, and 14-19 of copending Application 15/478,365.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of copending Application No. 15/478,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.

Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-19, 21, and 22 of copending Application No. 15/478,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive.
Applicant argues that Brennan fails to teach directly spinning a plurality of spun hydroxyl polymer fibrous elements onto a wet laid fibrous structure ply.  Applicant submits that Brennan teaches creating layers comprising thermoplastic filaments, such as polypropylene filaments, that may be deposited onto other layers, but nowhere teaches directly spinning hydroxyl polymer fibrous elements, such as polysaccharide filaments onto a wet laid fibrous structure ply.  The Examiner disagrees.  First, Brennan is not limited to the teaching of thermoplastic filaments, such a polypropylene filaments.  Brennan teaches that “[n]on-limiting examples of materials that can be spun into filaments include natural polymers, such as starch … and synthetic polymers … such as polypropylene filaments.”  Paragraph [0045].  Brennan recognizes that suitable and equivalent materials for filaments in a fibrous structure include both starch filaments and polypropylene filaments, as both appear in the same sentence listing suitable materials for filaments.  Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091]; see also paragraph [0092].  In this context, Brennan does not limit the filaments 20 to only polypropylene.  As Brennan teaches that a starch material can be “spun into filaments,” Brennan suggests that the filament layer can be spun directly onto the wet laid ply.  Finally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicant has not shown how a filament layer of fibers spun directly onto a wet laid fibrous ply would possess a patently different structure compared to the processing techniques described by Brennan which discloses spinning the filaments and direct deposition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789